No. 01-14-00467-CV
   Houston Progressive Radiology Associates, PLLC, et al. v. Stephen B. Lee, M.D., P.A., et al.;
                                      No. 01-14-00463-CV
In re Houston Progressive Radiology Associates, PLLC, Rodolfo L. Garcia, and Brandon C. Stroh;
               In the Court of Appeals, First Judicial District, at Houston, Texas
                                                   
                     Appellants’ Demonstrative Exhibits for
                       Oral Argument, March 25, 2015
                                                                                      Clerk
                                                                                    FILED IN


                                                                             3/24/2015 11:07:35 AM
                                                                                 HOUSTON, TEXAS
                                                                             1st COURT OF APPEALS


                                                                             CHRISTOPHER A. PRINE
                                                                                                               01-14-00467-cv


                                                                                                         3/24/2015 11:07:35 AM

                                                                                                                        CLERK
                                                                                                             HOUSTON, TEXAS
                                                                                                                    ACCEPTED

                                                                                                     FIRST COURT OF APPEALS


                                                                                                           CHRISTOPHER PRINE
 Plaintiffs   / Appellees
   o Lee P.A. (Member HPRA until May 1, 2013, then employee HPRA)
   o Chauvin P.A. (Member HPRA until May 1, 2013, then employee HPRA)
   o Nguyen (Employee HPRA before and after May 1, 2013)


 Defendants      / Appellants and Amicus
   o Stroh (P.A. was member HPRA before and after May 1, 2013)
   o Garcia (P.A. was Member HPRA before and after May 1, 2013)
   o Houston Progressive Radiology Associates (“HPRA”)
   o Jackson Walker



                                                         Appellants' Demonstrative Exhibit 1